                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :        1:9-cr-339-GHW-2
                                                               :
 EDWIN MALDONADO,                                              :             ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X



GREGORY H. WOODS, United States District Judge:

         Edwin Maldonado submitted an application to the Court pro se challenging the legality of the

sentence imposed on him in this case. Dkt. No. 288. Mr. Maldonado points to Federal Rule of

Civil Procedure 60(b) as the basis for his requested relief. Since the date of his initial application to

the Court, Mr. Maldonado has submitted two supplemental letters seeking substantially the same

relief. See Dkt. Nos. 292 and 294. On June 7, 2020, the Court issued an order requesting that the

United States file a response to Mr. Maldonado’s request. Dkt. No. 290. The United States filed its

response on July 1, 2021 (the “Response”). Dkt. No. 294.

         For the following reasons, Mr. Maldonado’s application is designated as a motion under 28

U.S.C. § 2255.

        DESIGNATION OF APPLICATION AS MOTION UNDER 28 U.S.C. § 2255

         Mr. Maldonado’s application must be construed as a motion for relief under 28 U.S.C.

§ 2255 because he seeks to modify the sentence imposed by the Court. See Jiminian v. Nash, 245 F.3d

144, 146-47 (2d Cir. 2001) (Section 2255 “is generally the proper vehicle for a federal prisoner’s

challenge to his conviction and sentence”). While Mr. Maldonado describes this motion as one

made under Federal Rule of Civil Procedure 60(b), that rule does not provide a vehicle for an inmate
to challenge his sentence. United States v. Kergil, No. 12 CR. 152 (CM), 2017 WL 3726044, at *1

(S.D.N.Y. Aug. 16, 2017), aff’d, 741 F. App’x 846 (2d Cir. 2018) (“Rule 60(b)(6) is a rule of civil—

not criminal—procedure that permits a court to relieve a party from a civil judgment for ‘any . . .

reason that justifies relief.’ It cannot be used to reopen or challenge criminal judgments.” (internal

citations omitted) (citing Gitten v. United States, 311 F.3d 529, 534 (2d Cir. 2002), for the proposition

that new attacks on an underlying conviction “are beyond the scope of Rule 60(b)”)).

        Because Mr. Maldonado’s application has no merit when considered under Federal Rule of

Civil Procedure 60(b), the Court construes the application as a motion for relief under 28 U.S.C. §

2255. If Mr. Maldonado does not want to pursue relief under § 2255, he may notify the Court in

writing no later than September 10, 2021 that he wishes to withdraw the application. See Castro v.

United States, 540 U.S. 375, 383 (2003); Adams v. United States, 155 F.3d 582, 584 (2d Cir. 1998) (per

curiam). Mr. Maldonado has only one opportunity within the limitations period for a full

adjudication of his claims. If Mr. Maldonado does not inform the Court of his intent within sixty

days, the application will remain designated as a motion under 28 U.S.C. § 2255. At that time, the

Court expects to consider, among other things, the Government’s argument in the Response that a

habeas petition is time barred. If Mr. Maldonado wishes to withdraw his petition, he must do so by

letter to the Court no later than September 10, 2021.

                                            CONCLUSION

        Because Movant has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                     2
       The Clerk of Court is directed to mail a copy of this order to Mr. Maldonado and note

service on the docket.

       SO ORDERED.

Dated: July 10, 2021
       New York, New York                                    ___
                                                              ___
                                                                ___
                                                                  ___
                                                                    ____
                                                                       _ __
                                                                         __________
                                                                                  _ __
                                                                                     ____
                                                                                       _
                                                      __________________________________
                                                             GREG GOR
                                                             GREGORY   RY H.
                                                                           H WOODS
                                                              nited States District Judge
                                                            United




                                                3
